GRAHAM, Presiding Judge,
delivered the opinion of the court:
Appellants filed an application in the United States Patent Office for a patent on certain alleged new and useful improvements in motor fuels and a process for making the same. Claims 5, 10, 13, 14, 15, and 17 to 22, inclusive, were rejected by the examiner and, on appeal,- this decision was affirmed by the Board of Appeals. 'These claims are now before us on appeal.
Claims 5, '10, 14, 18, and 19 are thought to be typical and are as follows:
5. The process of improving the detonation characteristics of an internal combustion engine fuel containing paraffin hydrocarbons which comprises determining the anti-knock value of isomers of the normal paraffin hydrocarbons and selectively increasing in said fuel, the content of such isomers of the class having a relatively high anti-knock value.
10. A volatile hydrocarbon fuel for use in internal combustion engines consisting predominantly of isomers of the normal paraffin hydrocarbons of less than eight carbon atoms.
14. A fuel of high anti-knock value for internal combustion engines comprising a mixture of a fuel constituent having a relatively low anti-knock value and a fuel constituent selected from the group of volatile isomers of the normal paraffin hydrocarbons having an anti-knock value higher than that of 2, 2, 4-trimethyl pentane, said last-named constituent being present in greater proportion than in the motor fuel distillates of natural petroleum.
15. The process of preparing a fuel of relatively high anti-knock properties for use in internal combustion engines comprising preparing a mixture of saturated aliphatic hydrocarbons of the hexane and heptane groups the molecular structure of which is more highly centralized than in the normal members of the groups and adding such mixture to a fuel whose anti-knock properties are relatively low.
19. A fuel of improved anti-knock properties for use in internal combustion engines comprising, in combination with a fuel fraction of relatively low anti-knock properties, a material proportion of isomers of normal hexane and heptane having a more centralized molecular structure than 2 methyl hexane and 2 methyl heptane.
The references relied upon by both tribunals are:
Snelling, 1,186,855, June 13, 1916.
Henderson et al., 1,868,102, July 19, 1932..
Gross, “Handbook of Petroleum, etc.” ; Bulletin 25 of K. C. Testing Laboratory <1928), page 200 and page 374.
Edgar, “Measurement of Knock Characteristics of Gasoline * * * Eucl” Jour, of Ind. & Eng. Ohem. Jan. 1927, pages 145 and 146.
Gruse, “Petroleum and Its Products” First Edition pages 18, 19, and 232.
Anderson et al. “Composition of Natural Gas,” Jour, of Ind. and Eng. Chem. March 1924, pages 263-267.
Claim 5 was rejected on the Edgar article in “Journal of Industrial and Engineering Chemistry,” on Henderson et al., Snelling, and on Gruse, and on the Anderson et al. article from the “Journal of Industrial and Engineering Chemistry,” in view of Gruse. The re*1208maining claims were rejected on the same references, although, these claims differ in some respects from claim 5.
The alleged invention relates to the -production of a motor fuel with high anti-knock or anti-detonating qualities. In' preparing such fuel, it is proposed to use the aliphatic hydrocarbons. The applicants contend that they have discovered that the normal straight or open chain hydrocarbons have low anti-knock value in comparison with their isomers. Having found this to be true, the applicants concluded that they could produce motor fuel of high anti-knock qualities by adding to gasoline of low anti-knock qualities sufficient isomers to bring the motor fuel to the poiht where its anti-knock value would be high. The blending was to be made as the result of careful tests. The underlying theory is that the more centralized the molecular structure of the motor fuel is, the less knocking or detonation there will be.
It is admitted that the art has been acquainted for some time with the fact that some of the petroleums have been anti-knock values, because of their closed chain molecular structure, such as the naph-thenes and aromatics, but it is contended that the art has not heretofore known how the petroleums of low anti-knock value, such as paraffins, may be converted into motor fuel of high anti-knock value, by the methods disclosed by the appellants.
A view of the prior art, as cited by the tribunals below, discloses that this art is in its infancy. In fact, the disclosure of these appellants leaves much to be conjectured, although it is evident the composition and qualities of hydrocarbon molecules has had much useful study.
Some things, however, which are here claimed to be inventive, are clearly shown by the prior art. An article by Graham Edgar, in the cited number of “Industrial and Engineering Chemistry,” discusses a blending process very like that in issue here. We quote, in part:
In an investigation in this laboratory of certain pure hydrocarbons, it was discovered that chemically pure normal heptane (CtHw) has a pronounced tendency to knock greater than that of any commercial gasoline examined by this “laboratory. It was also discovered that a certain octane (CsHis), first prepared in this laboratory, is a relatively non-knocking fuel. By mixing these two substances in varying proportions it is possible to duplicate the knock characteristics of any commercial gasoline.
If the fact were not therefore known to the art, it seems quite obvious that after the Edgar publication those working in the art would know that at least one of the isomers of paraffins, iso-octane, might be added to pure normal heptane with helpful effects as to its antiknock value.
*1209It seems that it would not be inventive to take similar isomers and find that similar results were obtained, especially when this was ascertained as the result of a series of blends and observation of the results. In re Rudolph Wietzel et al. 17 C. C. P. A. (Patents) 1079, 139 F. (2d) 669.
In the patent to Henderson et al., in discussing Pennsylvania gasoline, it is said:
It is tlie object of our invention to separate these fractions of low paraffine hydrocarbon content by subjecting gasoline or petroleum or petroleum fractions containing gasoline-like constituents to highly efficient fractional distillation and to blend the low paraffine content fractions thus obtained to produce a motor fuel of high antidetonating properties. ® * *
Again, it cannot be said to be inventive to disclose that isomeric forms are found in paraffin gasoline. Snelling disclosed that many of the isomeric forms of pentane are present in gasoline, and we do not understand the applicants to contend that they were the first to discover that such isomers of branched chain formation existed in paraffins.
As the court views the matter, nothing inventive over the prior art is disclosed in this application. As a result of the researches of the applicants, an explanation has been made of certain natural reactions which have been known to the art to occur, but which were imperfectly understood. This does not, however, amount to invention. In re Langdon, 22 C. C. P. A. (Patents) 1245, 77 F. (2d) 920.
We find no error in the decision of the Board of Appeals, and it is affirmed.
Hatfield and Garrett, J. J., dissent.